DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the claims
             Currently, claims 1-20 are pending and under examination.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The instant abstract utilized implied phrases see “In particular, the methods, compositions and kits described herein relate to”.  This language should be avoided.  Also, the current claims are limited to a composition and not a method or kit.  Appropriate correction is required.

Specification
           The disclosure is also objected to because the specification on page 1 should indicate the current status of all nonprovisional parent applications references.  For example, after the disclosure “is a continuation under 35 U.S.C. 120 of co-pending U.S. Application No. 14/766,575, filed August 7, 2015”.  Applicant should insert --, now U.S. Patent 10,551,379--.     Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
            Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a written description rejection.
           The instant claims are broadly drawn to a genus of target binding agents which have the unique capability of having a blocking agent bound thereto wherein when a microbe or microbial target agent is present to displace the blocking agent and then target binding agent has the unique capability of binding to the microbe or the microbial fragment.  The limitation “target-binding agent” is a genus and encompasses antibodies, aptamers, nucleic acids, proteins, peptides and ligands to name a few.  However, there is inadequate written description in the instant specification for a method of such broad scope as currently claimed.
           The specification on page 50 discloses a microbe-binding molecule is a  mannose-binding lectin (MBL), a recombinant MBL, FcMBL or AKT-FcMBL.  The specification on page 69 discloses that the microbe surface-binding molecule comprises a mannose-binding lectin and discloses that MBL and an engineered from of MBL (FcMBL and Akt-FcMBL) are described in the International Application Publication Nos. WO/2011/090954.  The specification on pages 68-70 discloses MBL consisting of sequences 1-8 as the target binding agent for the microbe.       

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, 

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information any other protein binding moiety for phosphorylated topoisomerase I polypeptide, wherein the phosphorylated topoisomerase I polypeptide comprises a phosphate group at the serine 10 (S10) amino acid residue. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the broadly claimed genus of target-binding agent and the invention using such target-binding agents.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of variants or derivatives used in the method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Claim 2 is vague and confusing because it is unclear what applicant intends.  In claim 1 the target-binding agent is bound to a blocking agent which is displaceable by a target entity in a sample.  Claim 2 now recites “further comprising the target entity bound to the targeting-binding agent.  The target entity is part of the sample and when the target entity is present in the sample and binds with the target-binding agent the 
          Claim 8, lines 5-6 the recitation “(including mono-; di’’ tri- and poly-saccharides)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1 the target-binding agent is bound to a blocking agent which is displaceable by a target entity in a sample.  Claim 2 now recites “further comprising the target entity bound to the targeting-binding agent.  The target entity is part of the sample and when the target entity is present in the sample and binds .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Teng et al US 2007/0122850).
 Teng discloses a method and composition for detecting or capturing at least one target entity (Methods and compositions are disclosed for reducing nonspecific binding in a binding assay for the determination of an analyte (target entity) in a sample, Abstract) comprising: contacting a sample with a composition comprising a target-binding agent and a blocking agent bound thereto (The binding assay generally involves specific binding between molecules. The molecules may be referred to as 
NOTE:  the instant claims do not recite if the target-binding agent is directly or indirectly bound to the blocking agent and therefore can be interpreted as applying to either situation.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10-14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teng et al in view of Super et al (9,150,631).
See above for the teachings of Teng et al.
Teng et al differs from the instant invention in failing to teach the target entity is a microbe.
Super et al teaches the detection of pathogens (microbe) (target entity) with the use of engineered maltose binding lectin (MBL) (microbe binding agent) and teaches the MBL can comprise SEQ ID NO:2 (same as SEQ ID NO:2 of the current claims).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the detection of pathogens with the use of engineered MBL because Teng et al is generic with respect to the analytes to be detected and Super et al shows that it known and conventional in the art to detect pathogens with the use of engineered MBL.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating 
         With respect to the concentration of glucose as recited in claim 19.  Teng et al specifically teaches that the concentrations of the various reagents can be optimized (see Teng supra) and thus it would have been obvious to one of ordinary skill in the art to optimize the concentration of glucose in the method of Teng.  Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   Teng et al in view of Baker, Jr. et al.
See above for the teachings of Teng et al.
Teng et al differs from the instant invention in failing to teach the blocking agent is a monomer.
Baker, Jr. et al teaches that it is known in the art to have monosaccharides attached to BSA and that this provides a conjugate that binds to tumor lectin ([col 28, lines 24-44]).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,551,379. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent 10,551,379 are directed to a composition comprising a target-binding agent and a blocking agent that is bound to the target-binding agent and is displaceable by a target entity to be captured from a sample, wherein the effective binding affinity of the blocking agent for the target-binding agent is .

Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
 /GARY COUNTS/ Primary Examiner, Art Unit 1641